Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or otherwise render obvious the invention of independent claim 6 comprising inter alia wherein the distal channel portion comprises a first sidewall cut-out and a second sidewall cut-out which permits the distal channel portion to flex outwardly to the second position; a support sleeve located about a portion of the distal channel portion, the support sleeve configured to flex outwardly with the distal channel portion, wherein the support sleeve urges the distal channel portion inward upon removal of the elongated tool; a flexible hinge extending along the distal channel portion;… and a lower guide surface adjacent to the support sleeve of the distal channel portion, wherein the lower guide surface provides a sliding interface against which the elongated tool can advance through the distal end without contacting the support sleeve.
Poulsen et al. teaches a working channel within the elongated shaft (elongated conduit, para [0090]) and having a proximal channel portion and a distal channel portion (FIG. 2 for example), the proximal channel portion having a central axis and a first cross section, the distal channel portion having a second reduced cross-section in a first portion (FIG. 6 vs FIG. 3 for example, see also paras [0089]-[0090]); wherein the distal channel portion is expandable such that advancement of the elongated tool therein expands the distal channel portion about the central axis into a second position which permits advancement of a portion of the elongated tool out of the distal channel portion while the portion remains in alignment with the central axis (FIG. 4, 5, 6).  However, Poulsen et al. does not teach a flexible hinge.  Therefore Poulsen et al. does not meet all of the limitations of the currently pending claim.
Further the prior art of record does not teach or otherwise render obvious the invention of independent claim 15 comprising inter alia a flexible hinge extending along the working channel and located between the distal channel portion and proximal channel portion wherein the first sidewall cut-out and the second sidewall cut-out permit the distal segment to flex outwardly when an elongated tool shaft is advanced through the working channel and wherein passage of the elongated tool shaft through the distal channel portion causes the distal segment  of the elongated shaft to flex outwardly to move the distal channel portion from the angled position to a second position having to permit a portion of the elongated tool shaft to advance out of the distal channel portion in alignment with the central axis of the working channel; a support sleeve located about a portion of the distal segment, the support sleeve urges the distal segment  inward upon removal of the elongated tool shaft, a housing configured to carry the image sensor and at least one light emitting diode; and a lower guide surface coupled to a sleeve of the working channel, wherein the lower guide surface provides a sliding interface against which the elongated tool shaft can advance through the distal segment without contacting the support sleeve.
Poulsen et al. teaches a working channel within the elongated shaft (elongated conduit, para [0090]), wherein the distal channel portion extends through the distal segment of the elongated shaft, wherein the distal channel portion comprises a first cross-sectional area that is smaller than a cross-sectional area of the working channel (FIG. 6 vs FIG. 3 for example, see also paras [0089]-[0090]); wherein the elongated discontinuity permits side portions of the elongated shaft at the distal segment to flex outwardly when an elongated tool shaft is advanced through the working channel (FIG. 5) and wherein passage of the elongated tool shaft through the distal channel portion causes the side portions of the elongated shaft to flex outwardly to increase the first cross-sectional area to permit a portion of the elongated tool shaft to advance out of the distal channel portion in alignment with the central axis of the working channel (FIG. 5, 6); and a support sleeve (7) located about a portion of the distal segment, the support sleeve urges the side portions of the elongated shaft inward upon removal of the elongated tool shaft (para [0089]).  However, Poulsen et al. does not teach a flexible hinge.  Therefore Poulsen et al. does not meet all of the limitations of the currently pending claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795